DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-13 and 15-20 are pending in this application.Claims 1, 5, 11, 15 and 19  are presented as currently amended claims.
Claims 2-3, 6-10, 12-13, 16-18, and 20 are presented as not currently amended claims.
No claims are newly presented.
Claims 4 and 14 are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Objections
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Claims 1 and 11 contain statements of intended use or field of use (e.g. “information storage for storing”, “creating…after”, "operable to", etc.). 
Claims 1 and 11 recite “the first control unit includes a memory storing a correction value for correcting the angle error between the detection angle of the second system and the detection angle of the first system; and the first control unit is further configured to use, as the detection angle of the first system, an angle calculated by correcting the detection angle of the first system with the correction value.”
While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference. As set forth in MPEP §§ 2214-2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2018038176 A) in view of Yao (US 6757601 B1) in view of Kodera (US 20180015946 A1). As regards the individual claims:
Regarding claim 1: Ito teaches an apparatus comprising:
at least two control units configured to control a rotary electric machine, wherein at least two control units include a first control unit and a second control unit, the first control unit is configured to acquire a first sensor signal from a first sensor and (Ito: ¶ 023; motor control device 30 that controls the operation (driving) of the motor 20 is connected to the actuator 3 by controlling the amount of current that is the control amount of the motor 20. The motor control device 30 controls the operation of the motor 20 based on the detection results of various sensors provided in the vehicle A. As the various sensors, for example, there are two (individual) torque sensors 50, 51 and two (individual) rotation angle sensors 52, 53)

    PNG
    media_image1.png
    566
    678
    media_image1.png
    Greyscale

calculate a detection angle of a first system in correspondence to the first sensor signal (Ito: ¶ 035;  Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
and perform angle feedback control based on a first angle difference between a target of the first system and the detection angle of the of the first systemIto: ¶ 039; Each of the arithmetic processing units 310 and 320 includes a position feedback computing unit (hereinafter referred to as "position F / B unit") 410 and 420, angle converting units 411 and 421, assist torque computing units 412 and 422, a current feedback computing unit , "Current F / B unit") 413 and 423, and PWM output units 414 and 424, respectively. In addition, each of the arithmetic processing units 310 and 320 has an abnormality detecting unit 415 and 425 and an output switching unit 416 and 426, respectively.)
the second control unit is configured to acquire a second sensor signal from a second sensor different from the first sensor; calculate a detection angle of a second system in correspondence to the second sensor signal (Ito: ¶ 035; Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
However, Ito does not explicitly teach:
and perform angle feedback control based on a second angle difference between a target angle of the second system and the detection angle of the second system, and the first control unit is configured to perform the angle feedback control by using the first angle difference, which is subjected to correction processing for reducing an angle error between the detection angle of the first system and the detection angle of the second system calculated by the second control unit; but Yao does teach:
perform angle feedback control based on a second angle difference between a target angle of the second system and the detection angle of the second system, and the first control unit is configured to perform the angle feedback control by using the first angle difference, which is subjected to correction processing for reducing an angle error between the detection angle of the first system and the detection angle of the second system calculated by the second control unit (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito with the teachings of Yao because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Yao teaches using two steer-by-wire systems as feedback. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
However, neither Ito nor Yao teach:
wherein: the first control unit includes a memory storing a correction value for correcting the angle error between the detection angle of the second system and the detection angle of the first system; but Kodera does teach:
wherein: the first control unit includes a memory storing a correction value for correcting the angle error between the detection angle of the second system and the detection angle of the first system (Kodera: ¶ 064; The memory 84 according to the second embodiment stores a first correction value θd instead of the first correction value Td and stores a second correction value θe instead of the second correction value Te. The first correction value θd and the second correction value θe are set with a view to reducing or eliminating deviation of the steering torque relative to the zero point. The first correction value θd is a correction value to offset the zero point of the steering torque when the clutch 12 is in the engaged state, i.e., when no magnetic flux enters the steering angle sensor 100 from the clutch 12. The second correction value θe is a correction value to offset the zero point of the steering torque when the clutch 12 is in the disengaged state, i.e., when magnetic flux generated by energizing the exciting coil of the clutch 12 is applied to the steering angle sensor 100.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito with the teachings of Kodera because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ito and Kodera’s base devices are similar devices for improving vehicular steer by wire; however, Kodera’s device has been improved by storing two independent correction values at the zero flux point. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kodera’s known improvement to Ito using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows setting independent but redundant values for differing physical steering wheel mechanical constructions.
And Yao further teaches:
and the first control unit is further configured to use, as the detection angle of the first system, an angle calculated by correcting the detection angle of the first system with the correction value (Yao: Col. 9, Lns. 41-50; a steering wheel reference angle .theta..sub.sr is determined by gain R2S based on the left and right road wheel angles .theta..sub.rl, .theta..sub.rr. As shown, a steering wheel position error signal e.sub.s is obtained based on the steering wheel reference angle .theta..sub.sr and a steering wheel angle .theta..sub.s in summer 182. The position loop compensator 184 receives the steering wheel position error e.sub.s and determines the steering wheel control signal u.sub.c. In this embodiment, the steering wheel angle .theta..sub.s is fed to summer 182 to form the position feedback loop.).
Regarding claim 2, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 1. Ito further teaches:
the first control unit is further configured to acquire the detection angle of the second system (Ito: ¶ 035; Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
and use as the detection angle of the first system, an arbitration angle which is subjected to correction of error between the detection angle of the first system and the detection angle of the second system (Ito: ¶ 017; According to the present invention, the original performance can be exerted in the control of the motor regardless of the input state of the external signal.)
Regarding claim 7, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 1. Kodera further teaches:
the first control unit is further configure to set acquire the target angle of the first system from a target angle calculation apparatus provided externally to be capable of communication; transmit a value related to the detection angle to the target angle calculation apparatus (Kodera: ¶ 067; when the clutch 12 is in the engaged state, the correction circuit 88a uses the first correction value θd. In this case, the correction circuit 88a adds the first correction value θd to the estimated steering torque Trqs2 calculated by the steering angle torque conversion circuit 97.) 
which corrects the target angle of the first system based on the transmitted value perform the angle feedback by using the target angle of the first system, which is corrected by the target angle calculation apparatus (Kodera: ¶ 068; Selectively using the first correction value θd and the second correction value θe in accordance with the operating state of the clutch 12 suitably corrects the estimated steering torque Trqs2, calculated by the steering angle torque conversion circuit 97, in accordance with the operating state of the clutch 12. Thus, the second embodiment achieves effects similar to the effects (1) to (3) of the first embodiment.)
Regarding claim 11: Ito teaches a signal control apparatus comprising:
at least two microcomputers configured to control a rotary electric machine wherein the at least two microcomputers include a first and a second microcomputer (Ito: ¶ 002;The steering control apparatus includes a first system configured by a first ECU provided in combination with a first drive circuit so as to supply a current to a first motor, a second system configured to supply a current to the second motor And a second system constituted by a second ECU provided in combination with the second drive circuit.)
the first microcomputer is configured to acquire a first sensor signal from a first sensor and (Ito: ¶ 023; motor control device 30 that controls the operation (driving) of the motor 20 is connected to the actuator 3 by controlling the amount of current that is the control amount of the motor 20. The motor control device 30 controls the operation of the motor 20 based on the detection results of various sensors provided in the vehicle A. As the various sensors, for example, there are two (individual) torque sensors 50, 51 and two (individual) rotation angle sensors 52, 53)
calculate a detection angle of a first system in correspondence to the first sensor signal (Ito: ¶ 035;  Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
and perform angle feedback control based on a first angle difference between a target of the first system and the detection angle of the of the first system (Ito: ¶ 039; Each of the arithmetic processing units 310 and 320 includes a position feedback computing unit (hereinafter referred to as "position F / B unit") 410 and 420, angle converting units 411 and 421, assist torque computing units 412 and 422, a current feedback computing unit , "Current F / B unit") 413 and 423, and PWM output units 414 and 424, respectively. In addition, each of the arithmetic processing units 310 and 320 has an abnormality detecting unit 415 and 425 and an output switching unit 416 and 426, respectively.)
the second microcomputer is configured to acquire a second sensor signal from a second sensor different from the first sensor; calculate a detection angle of a second system in correspondence to the second sensor signal; and (Ito: ¶ 035; Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
However, Ito does not explicitly teach:
perform angle feedback control based on a second angle difference between a target angle of the second system and the detection angle of the second system, and the first control unit is configured to perform the angle feedback control by using the first angle difference, which is subjected to correction processing for reducing an error between the detection angle of the first system and the detection angle of the second system calculated by the second control unit; but Yao does teach:
perform angle feedback control based on a second angle difference between a target angle of the second system and the detection angle of the second system, and the first microcomputer is configured to perform the angle feedback control by using the first angle difference, which is subjected to correction processing for reducing an angle error between the detection angle of the first system and the detection angle of the second system calculated by the second system (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito with the teachings of Yao because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Yao teaches using two steer-by-wire systems as feedback. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
However, neither Ito nor Yao teach:
and wherein: the first microcomputer includes a memory storing a correction value for correcting the angle error between the detection angle of the first system and the detection angle of the second system; however, Kodera does teach:
and wherein: the first microcomputer includes a memory storing a correction value for correcting the angle error between the detection angle of the first system and the detection angle of the second system(Kodera: ¶ 064; The memory 84 according to the second embodiment stores a first correction value θd instead of the first correction value Td and stores a second correction value θe instead of the second correction value Te. The first correction value θd and the second correction value θe are set with a view to reducing or eliminating deviation of the steering torque relative to the zero point. The first correction value θd is a correction value to offset the zero point of the steering torque when the clutch 12 is in the engaged state, i.e., when no magnetic flux enters the steering angle sensor 100 from the clutch 12. The second correction value θe is a correction value to offset the zero point of the steering torque when the clutch 12 is in the disengaged state, i.e., when magnetic flux generated by energizing the exciting coil of the clutch 12 is applied to the steering angle sensor 100.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito with the teachings of Kodera because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ito and Kodera’s base devices are similar devices for improving vehicular steer by wire; however, Kodera’s device has been improved by storing two independent correction values at the zero flux point. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kodera’s known improvement to Ito using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows setting independent but redundant values for differing physical steering wheel mechanical constructions.
And Yao further teaches:
and the first microcomputer is programmed to use, as the detection angle of the first system, an angle calculated by correcting the detection angle of the first system with the correction value (Yao: Col. 9, Lns. 41-50; a steering wheel reference angle .theta..sub.sr is determined by gain R2S based on the left and right road wheel angles .theta..sub.rl, .theta..sub.rr. As shown, a steering wheel position error signal e.sub.s is obtained based on the steering wheel reference angle .theta..sub.sr and a steering wheel angle .theta..sub.s in summer 182. The position loop compensator 184 receives the steering wheel position error e.sub.s and determines the steering wheel control signal u.sub.c. In this embodiment, the steering wheel angle .theta..sub.s is fed to summer 182 to form the position feedback loop.).
Regarding claim 12, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 11. Ito further teaches:
the first microcomputer is programmed to acquire the detection angle of the second system from the second microcomputer(Ito: ¶ 035; Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
and the first microcomputer is programmed to use as the detection angle of the first system, an arbitration angle which is subjected to correction of error between the detection angle of the first system and the detection angle of the second system (Ito: ¶ 017; According to the present invention, the original performance can be exerted in the control of the motor regardless of the input state of the external signal.)
Regarding claim 17, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 11. Kodera further teaches:
wherein: the first microcomputer is programmed to acquire the target angle of the first system from a target angle calculation apparatus provided externally to be capable of communication (Kodera: ¶ 067; when the clutch 12 is in the engaged state, the correction circuit 88a uses the first correction value θd. In this case, the correction circuit 88a adds the first correction value θd to the estimated steering torque Trqs2 calculated by the steering angle torque conversion circuit 97.)
the first microcomputer is programmed to transmit a value related to the detection angle of the first system to the target angle calculation apparatus which corrects the target angle of the first system based on the transmitted value and the first microcomputer is programmed to perform the angle feedback by using the target angle of the first system, which is corrected by the target angle calculation apparatus (Kodera: ¶ 068; Selectively using the first correction value θd and the second correction value θe in accordance with the operating state of the clutch 12 suitably corrects the estimated steering torque Trqs2, calculated by the steering angle torque conversion circuit 97, in accordance with the operating state of the clutch 12. Thus, the second embodiment achieves effects similar to the effects (1) to (3) of the first embodiment.)
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in view of Kodera in view of Mikamo (US 20160288823 A1). As regards the individual claims:
Regarding claim 3, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 1. However, none explicitly teach:
the first control unit is further configured to acquire the detection angle of the second system from the second control unit at activation time; but Mikamo does teach:
the first control unit is further configured to acquire the detection angle of the second system from the second control unit at activation time (Mikamo: ¶ 046; MPU 22 acquires the first and second electric signals S1 and S2 and the third and fourth electric signals S3 and S4 at specified sampling periods. As represented by Expressions (5) and (6), the MPU 22 calculates a difference (first difference value) between the first electric signal S1 and the second electric signal 52 and a difference (second difference value) between the third electric signal S3 and the fourth electric signal S4.) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Mikamo because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Mikamo teaches sharing correction values at acquisition time. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
And Yao further teaches:
and calculate the angle error between the detection angle of the first system and the detection angle of the second system (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables)
use, as the detection angle of the first system, an angle which is calculated by correcting the detection angle of the first system with the angle error (Mikamo: ¶ 098; indicative of abnormality, the MPU 22 calculates the steering angle (absolute angle) using the number of rotations N1 acquired from the first arithmetic circuit 51 or the number of rotations N2 acquired from the second arithmetic circuit 52)
Regarding claim 13, as detailed above, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 11. However, none explicitly teach:
wherein: the first microcomputer is programmed to acquire the detection angle of the second system from the second microcomputer at activation time; however, Mikamo does teach:
wherein: the first microcomputer is programmed to acquire the detection angle of the second system from the second microcomputer at activation time (Mikamo: ¶ 046; MPU 22 acquires the first and second electric signals S1 and S2 and the third and fourth electric signals S3 and S4 at specified sampling periods. As represented by Expressions (5) and (6), the MPU 22 calculates a difference (first difference value) between the first electric signal S1 and the second electric signal 52 and a difference (second difference value) between the third electric signal S3 and the fourth electric signal S4);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Mikamo because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Mikamo teaches sharing correction values at acquisition time. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
and calculate the angle error between the detection angle of the first system and the detection angle of the second system and the first microcomputer is programmed to use, as the detection angle of the first system, an angle which is calculated by correcting the detection angle of the first system with the angle error (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in further view of Kodera in view of Minoshima et al. (US 20140367189 A1) (hereinafter Minoshima). As regards the individual claims:
Regarding claim 5, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 1. However, none explicitly teach:
wherein the first control unit is further configure to set the first angle difference to 0 when the difference between the target angle and the detection angle of the first system is within a dead zone; but, Minoshima teaches:
wherein the first control unit is further configure to set the first angle difference to 0 when the difference between the target angle and the detection angle of the first system is within a dead zone7 (Minoshima: ¶ 020; the abnormality determining unit does not perform an abnormality determination when the steering angle detected by the steering angle detecting unit is within a range of a dead zone including the boundary value);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Minoshima because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Minoshima optimizing a system for a sensor dead zone. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
Kodera further teaches:
which is set in correspondence to an error between the detection angle of the first system and the detection angle of the second system (Kodera: ¶ 064; The memory 84 according to the second embodiment stores a first correction value θd instead of the first correction value Td and stores a second correction value θe instead of the second correction value Te. The first correction value θd and the second correction value θe are set with a view to reducing or eliminating deviation of the steering torque relative to the zero point. The first correction value θd is a correction value to offset the zero point of the steering torque when the clutch 12 is in the engaged state, i.e., when no magnetic flux enters the steering angle sensor 100 from the clutch 12. The second correction value θe is a correction value to offset the zero point of the steering torque when the clutch 12 is in the disengaged state, i.e., when magnetic flux generated by energizing the exciting coil of the clutch 12 is applied to the steering angle sensor 100.)
And Minoshima further teaches:
and the angle feedback unit sets the angle difference to the angle which is corrected in correspondence to the dead zone when the difference between the target angle and the detection angle of the first system is outside the dead zone (Minoshima: ¶ 020; performs the abnormality determination when the steering angle detected by the steering angle detecting unit is out of the range of the dead zone.)
Regarding claim 15, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 11. Neither Ito nor Yao teach:
the first microcomputer is programmed to set the first angle difference to 0 when the difference between the target angle and the detection angle of the first system is within a dead zone; however, Minoshima teaches:
the first microcomputer is programmed to set the first angle difference to 0 when the difference between the target angle and the detection angle of the first system is within a dead zone (Minoshima: ¶ 020; the abnormality determining unit does not perform an abnormality determination when the steering angle detected by the steering angle detecting unit is within a range of a dead zone including the boundary value) ;
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Minoshima because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Minoshima optimizing a system for a sensor dead zone. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
Kodera further teaches:
which is set in correspondence to an error between the detection angle of the first system and the detection angle of the second system (Kodera: ¶ 064; The memory 84 according to the second embodiment stores a first correction value θd instead of the first correction value Td and stores a second correction value θe instead of the second correction value Te. The first correction value θd and the second correction value θe are set with a view to reducing or eliminating deviation of the steering torque relative to the zero point. The first correction value θd is a correction value to offset the zero point of the steering torque when the clutch 12 is in the engaged state, i.e., when no magnetic flux enters the steering angle sensor 100 from the clutch 12. The second correction value θe is a correction value to offset the zero point of the steering torque when the clutch 12 is in the disengaged state, i.e., when magnetic flux generated by energizing the exciting coil of the clutch 12 is applied to the steering angle sensor 100.)
And Minoshima further teaches:
and the first microcomputer is programmed to set the first angle difference to the angle which is corrected in correspondence to the dead zone when the difference between the target angle and the detection angle of the first system is outside the dead zone (Minoshima: ¶ 020; performs the abnormality determination when the steering angle detected by the steering angle detecting unit is out of the range of the dead zone.)
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in view of Kodera in view of Minoshima in view of Yanai (US 20120211299 A1). As regards the individual claims:
Regarding claim 6, as detailed above, Ito as modified by Yao as modified by Kodera as modified by Minoshima teaches the invention as detailed with respect to claim 5. Yao further teaches:
the first control unit is further configure to acquire the detection angle of the second system (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables)
However, none of the above teach:
and sets the dead zone in correspondence to the detection angle of the first system and the detection angle of the second system; however, Yanai does teach:
and set the dead zone in correspondence to the detection angle of the first system and the detection angle of the second system (Yanai: ¶ 014; [depending on toque detected] the electrical-angle-difference detection means outputs a detection value (e.gamma. or e.gamma./e) corresponding to the difference in electrical angle between the q-axis and the .delta.-axis; and the estimative-electrical-angle correction means sets a dead zone (Z or Z') for the detection value output from the electrical-angle-difference detection means, the dead zone corresponding to the prescribed angular range. When the detection value deviates from the dead zone, the estimative-electrical-angle correction means corrects the estimative electrical angle estimated by the electrical angle estimation means such that the electrical angle of the .delta.-axis falls within the prescribed angular range.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Yanai has the teaching of the limitation based on the logic that if an inventor could change the dead zone based upon torque measured, it would be possible to set the dead zone in response to an angular measurement offset from a first system.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Minoshima based on a motivation to prevent control of the motor becoming impossible after the rotational angle sensor fails (Yanai: ¶ 003).
Regarding claim 16, as detailed above, Ito as modified by Yao as modified by Kodera as further modified by Minoshima teaches the invention as detailed with respect to claim 15. Yao further teaches:
wherein: the first microcomputer is programmed to set the detection angle of the second system(Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables).
However, none of the above teach: wherein: and sets the dead zone in correspondence to the detection angle of the first system and the detection angle of the second system; however, Yanai does teach:
and sets the dead zone in correspondence to the detection angle of the first system and the detection angle of the second system (Yanai: ¶ 014; [depending on toque detected] the electrical-angle-difference detection means outputs a detection value (e.gamma. or e.gamma./e) corresponding to the difference in electrical angle between the q-axis and the .delta.-axis; and the estimative-electrical-angle correction means sets a dead zone (Z or Z') for the detection value output from the electrical-angle-difference detection means, the dead zone corresponding to the prescribed angular range. When the detection value deviates from the dead zone, the estimative-electrical-angle correction means corrects the estimative electrical angle estimated by the electrical angle estimation means such that the electrical angle of the .delta.-axis falls within the prescribed angular range.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Yanai has the teaching of the limitation based on the logic that if an inventor could change the dead zone based upon torque measured, it would be possible to set the dead zone in response to an angular measurement offset from a first system.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Minoshima based on a motivation to prevent control of the motor becoming impossible after the rotational angle sensor fails (Yanai: ¶ 003).
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in view of Kodera in view of Asao (US 20170166248 A1). As regards the individual claims:
Regarding claim 8, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 1. But, none explicitly teach:
the control units perform the correction processing differently; however, Asao does teach:
the first and second control units are configured to perform the correction processing differently (Asao: ¶ 031; an abnormality in the other CPU 10b can be determined by deciphering the communication data of the other CPU 10b [and] when an abnormality has occurred in the other CPU . . . and carries out a process for when there is an abnormality in the CPU);
between a normal state and an abnormal state of communication (Asao: ¶ 021; From an exchange of information using the communication line 14, each of the CPUs 10a and 10b can ascertain an operating state of the other. For example, the matter that the CPU 10a has detected an abnormality and turned off a predetermined switching element can be transmitted to the CPU 10b. When an abnormality occurs in the CPU 10a or 10b itself, a regular communication signal using a predetermined format can no longer be exchanged, because of which one CPU can ascertain that an abnormality has occurred in the other CPU.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Asao based on a motivation to allow the system to continue operating with 100% effectiveness per specification after an abnormality was discovered (Asao: ¶ 004).
Regarding claim 9, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 1; however, none explicitly teach:
the first and second control units are configured to share a control value, which corresponds to a value calculated by the first control unit and communicated thereto in a normal state of communication between the first and second control unit; however, Aso does teach:
the first and second control units are configured to share a control value, which corresponds to a value calculated by the first control unit and communicated thereto in a normal state of communication between the first and second control units  (Asao: ¶ 016; Information from the sensor 8 is transmitted to the CPUs 10a and 10b [where 10a and 10b are two separate microprocessors] via an input circuit 12 of the control circuit unit 4. The CPUs 10a and 10b calculate a current value for causing the motor 2 to rotate based on the input information, and output a control signal to drive circuits 11a and 11b. The drive circuits 11a and 11b individually receive an input signal, and output control signals that drive switching elements of the inverter circuits).
and first controller is configured to perform the angle feedback control by using the first angle difference subjected to the correction processing in an abnormal state of communication between the first and second control units (Asao: ¶ 021; each control unit 1 is configured so as to be able to independently drive the motor 2 by independently using input information, calculated values, and detected values. Also, a communication line 14 is connected between the two CPUs 10a and 10b so that data and information can be exchanged. From an exchange of information using the communication line 14, each of the CPUs 10a and 10b can ascertain an operating state of the other. For example, the matter that the CPU 10a has detected an abnormality and turned off a predetermined switching element can be transmitted to the CPU 10b. When an abnormality occurs in the CPU 10a or 10b itself, a regular communication signal using a predetermined format can no longer be exchanged, because of which one CPU can ascertain that an abnormality has occurred in the other CPU.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito with the further teachings of Asao based on a motivation to allow the system to continue operating with 100% effectiveness per specification after an abnormality was discovered (Asao: ¶ 004).
Regarding claim 18, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 11. But, none explicitly teach:
between a normal state and an abnormal state of communication; however, Asao does teach:
between a normal state and an abnormal state of communication. (Asao: ¶ 031; an abnormality in the other CPU 10b can be determined by deciphering the communication data of the other CPU 10b [and] when an abnormality has occurred in the other CPU . . . and carries out a process for when there is an abnormality in the CPU);
the first microcomputer is programmed to perform the correction processing differently (Asao: ¶ 021; From an exchange of information using the communication line 14, each of the CPUs 10a and 10b can ascertain an operating state of the other. For example, the matter that the CPU 10a has detected an abnormality and turned off a predetermined switching element can be transmitted to the CPU 10b. When an abnormality occurs in the CPU 10a or 10b itself, a regular communication signal using a predetermined format can no longer be exchanged, because of which one CPU can ascertain that an abnormality has occurred in the other CPU.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Asao based on a motivation to allow the system to continue operating with 100% effectiveness per specification after an abnormality was discovered (Asao: ¶ 004).
Regarding claim 19, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 11. However, none explicitly teach:
the first microcomputer and the second microcomputer are programmed to share a control value, which corresponds to a value calculated by the first microcomputer communicated thereto in a normal state of communication with the second microcomputer; however, Aso does teach:
the first microcomputer and the second microcomputer are programmed to share a control value, which corresponds to a value calculated by the first microcomputer communicated thereto in a normal state of communication with the second microcomputer (Asao: ¶ 016; Information from the sensor 8 is transmitted to the CPUs 10a and 10b [where 10a and 10b are two separate microprocessors] via an input circuit 12 of the control circuit unit 4. The CPUs 10a and 10b calculate a current value for causing the motor 2 to rotate based on the input information, and output a control signal to drive circuits 11a and 11b. The drive circuits 11a and 11b individually receive an input signal, and output control signals that drive switching elements of the inverter circuits).
and the first microcomputer is programmed to perform the angle feedback control by using the first angle difference subjected to the correction processing in an abnormal state of communication with the second microcomputer (Asao: ¶ 021; each control unit 1 is configured so as to be able to independently drive the motor 2 by independently using input information, calculated values, and detected values. Also, a communication line 14 is connected between the two CPUs 10a and 10b so that data and information can be exchanged. From an exchange of information using the communication line 14, each of the CPUs 10a and 10b can ascertain an operating state of the other. For example, the matter that the CPU 10a has detected an abnormality and turned off a predetermined switching element can be transmitted to the CPU 10b. When an abnormality occurs in the CPU 10a or 10b itself, a regular communication signal using a predetermined format can no longer be exchanged, because of which one CPU can ascertain that an abnormality has occurred in the other CPU.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito with the further teachings of Asao based on a motivation to allow the system to continue operating with 100% effectiveness per specification after an abnormality was discovered (Asao: ¶ 004).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in view of Kodera in view of Jin (KR 100833565 B1). As regards the individual claims:
Regarding claim 10, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 1. However, neither teach:
and the rotary electric machine outputting torque used for steering of a vehicle, wherein the signal control apparatus controls driving of the rotary electric machine by using values calculated by the first and second control unit; but Jin teaches:
and the rotary electric machine outputting torque used for steering of a vehicle, wherein the signal control apparatus controls driving of the rotary electric machine by using values calculated by the first and second control units (Jin: pg. 5, ln. 12-15; steering wheel control unit 130 estimates the torque applied to the steering wheel 110 by using the difference between the values measured by the steering angle sensor 120 in normal operation and outputs the torque to the reaction force motor).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Jin because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Jin teaches using both control values to drive torque. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
Regarding claim 20, as detailed above, Ito as modified by Yao as modified by Kodera teaches the invention as detailed with respect to claim 11. However, neither teach:
and the rotary electric machine outputting torque used for steering of a vehicle, wherein the signal control apparatus controls driving of the rotary electric machine by using values calculated by the first microcomputer and the second microcomputer; but Jin teaches:
and the rotary electric machine outputting torque used for steering of a vehicle, wherein the signal control apparatus controls driving of the rotary electric machine by using values calculated by the first microcomputer and the second microcomputer (Jin: pg. 5, ln. 44545; steering wheel control unit 130 estimates the torque applied to the steering wheel 110 by using the difference between the values measured by the steering angle sensor 120 in normal operation and outputs the torque to the reaction force motor).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Jin because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Jin teaches using both control values to drive torque. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
Response to Arguments
Applicant's remarks filed March 30, 2022 have been fully considered.
Applicant’s arguments with respect to 35 U.S.C. § 112 rejections for claims 1-10 and 112(f) claim interpretation are persuasive. Consequently, the rejection and interpretation with respect to those claims is withdrawn.
Applicant’s arguments with respect to obviousness of independent claims 1 and 11 with respect to Mikamo have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to obviousness of dependent claims 5 and 15 have been considered but are not persuasive. Applicant argues that “Minoshima fails to disclose to set a dead zone "which is set in correspondence to an error between the detection angle of the first system and the detection angle of the second system", and set the angle difference to the angle "which is corrected in correspondence to the dead zone when the difference between the target angle and the detection angle of the first system is outside the dead zone". Newly applied prior art Kodera teaches two systems that measure steering error on two independent physical systems storing two independent correction values at the zero flux point, which corelates with a sensor dead zone. Which, in combination with Minoshima’s teaching of a recognizing and special treatment of the zero flux point, teaches “set the first angle difference to 0 when the difference between the target angle and the detection angle of the first system is within a dead zone, which is set in correspondence to an error between the detection angle of the first system and the detection angle of the second system; and set the first angle difference to the angle which is corrected in correspondence to the dead zone when the difference between the target angle and the detection angle of the first system is outside the dead zone.”
Applicant’s arguments with respect to obviousness of dependent claims 7 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Mikamo (US 20160288823 A1) which discloses a rotation angle detection apparatus which can detection of an abnormality in a portion that detects rotation of a rotating shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         




/MACEEH ANWARI/Primary Examiner, Art Unit 3663